Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Claims 36 and 38-40 are currently pending and have been fully considered.
Claims 1-35 and 37 have been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over PATEL et al. (U.S. 5741764) in view of TIFFANY III (U.S. 5789356) and evidenced by MATSUI (USPGPUB 2008/0234153).

PATEL et al. teach that a composition that comprises an oil of lubricating viscosity, a polymer, and a combustible solvent in which the remaining components of the lubricant are soluble (Abstract).
PATEL et al. teach that the amount of a combustible solvent is about 10 to about 95 percent by weight of the composition (lines 13-17 of column 2).
A prima facie case of obviousness exists wherein the claimed ranges overlap.
PATEL et al. teach that the amount of oil of lubricating viscosity is the amount suitable to complete the composition to 100%. The amount is taught to include amounts as low as 1 or 2 weight percent, or 20 to 89 weight percent          (lines 48-54 of column 2).
PATEL et al. teach that the composition further comprise a cleanliness agent. The cleanliness agent is taught to comprise detergents and dispersants (lines 29-34 of column 7).
PATEL et al. teach that the amount of cleanliness agent is from 0.1 to 20 percent by weight. The cleanliness agent is taught to comprise detergents and dispersants (lines 49-58 of column 9).
(lines 1-14 of column 11).
A prima facie case of obviousness exists wherein the claimed ranges overlap.
PATEL et al. do not explicitly teach that the detergent or dispersant are ashless.
However, TIFFANY III teach that two-cycle engines have severe demands on the engines lubricants.  One of the demands is cleanly burning with an ashless detergent/dispersant.  
TIFFANY III teaches multiple ashless detergent and dispersants that include succinimides used as detergents/dispersants.
It would be obvious to one of ordinary skill in the art to substitute ashless detergent/dispersants that TIFFANY III sets forth for the detergent and/or dispersant that is used in PATEL et al.
The motivation to do so would be to provide a cleanly burning lubricating composition.  
PATEL et al. teach dispersants that include succinimide dispersants.
TIFFANY III also teach that the detergent/dispersants may be succinimides.  
(lines 59-67 of column 9).
PATEL et al. teach that the amount of friction modifier is from 0.5 to 5 % of the composition (lines 9-11 of column 10).
A prima facie case of obviousness exists wherein the claimed ranges overlap.
PATEL et al. do not explicitly teach that the friction modifier is ashless.
However, PATEL et al. do not teach against friction modifiers that are ashless (metal-free) and ashless friction modifiers are known in the art.
It would be obvious to one of ordinary skill in the art to use ashless friction modifiers with a reasonable expectation of success.
For example, PATEL et al. teach friction modifiers that include fatty esters such as glycerol fatty esters (lines 59-67 of column 9, and lines 1-8 of column 10).
PATEL et al. explicitly teach glycerol monooleate is preferred (lines 59-67 of column 9, and lines 1-8 of column 10).
MATSUI teaches lubricant compositions that include an ashless friction modifier.
The ashless friction modifier is taught in paragraph 105 to include fatty acid esters.

Furthermore, glycerol monooleate is an ashless friction modifier.
PATEL et al. do not explicitly teach that the two-cycle lubricant composition is substantially free of ash.  
However, it would be obvious for a lubricant composition to be substantially free of ash when the components of the lubricant composition are substantially ashless.
The motivation to be substantially ashless may be found in TIFFANY III.  
TIFFANY III teach that two-cycle engines have severe demands on the engines lubricants.  One of the demands is cleanly burning which is contributed with the use of ashless detergent/dispersant.  
Regarding claim 38, PATEL et al. teach that the amount of oil of lubricating viscosity is the amount suitable to complete the composition to 100%. The amount is taught to include amounts as low as 1 or 2 weight percent, or 20 to 89 weight percent (lines 48-54 of column 2).
(lines 49-58 of column 9).
Wherein the general conditions are known, optimization or workable ranges involve routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
Regarding claim 40, PATEL et al. teach fueling in a two-cycle engine (lines 40-45 of column 10).
Regarding claim 39, PATEL et al. teach that the fuel to lubricant ratio is 50:1 (lines 15-28 of column 11).
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 

This is not persuasive the use of ashless detergents are well-known in the art.  
TIFFANY III teach the use of ashless detergents/dispersants in lubrication compositions for two-cycle engines as ashless detergents/dispersants are taught to help impart a clean burn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SACCOMANDO (USPGPUB 2014/0303054) teaches lubricating compositions. SACCOMANDO teaches in paragraph 4 that there has been a commercial trend for reduction in emissions and sulfated ash in engine oil lubricants, leading to increased interest in ashless additives such as ashless friction modifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771 


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771